NUMBER 13-14-00086-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


SMITA CHAKRAVARTHY,                                                           Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                     On appeal from the 93rd District Court
                          of Hidalgo County, Texas.



                         ORDER ABATING APPEAL
     Before Chief Justice Valdez and Justices Rodriguez and Garza
                           Order Per Curiam

       This cause is currently before the Court on appellant's amended fifth motion for

extension of time to file the brief. The clerk’s record was filed on June 4, 2014, and

appellant’s brief was originally due to be filed thirty days thereafter. See Tex. R. App. P.

38.6(a). This Court granted counsel’s first request for a 51 day extension of time to file

the brief. Counsel filed a second motion for extension of time to file the brief requesting
an additional 120 days. This Court granted in part and denied in part appellant’s second

motion for extension of time to file the brief and ordered counsel to file the brief on or

before November 4, 2014. Appellant filed a third motion for extension of time requesting

an additional 60 days to file the brief. This Court granted in part and denied in part

appellant’s third motion for extension of time to file the brief and ordered counsel to file

the brief on or before December 22, 2014.

       On December 23, 2014, counsel filed a motion to supplement the clerk’s record,

informing this Court that certain items were missing from the clerk’s record, specifically

four separate sets of jury instructions. On December 30, 2014, a supplemental clerk’s

record was filed containing the four separate sets of jury instructions. This Court granted

appellant’s fourth motion for extension of time and ordered counsel to file the brief on or

before January 29, 2015. The order informed counsel that if the brief was not filed, the

Court would abate and remand this matter to the trial court with instructions to appoint

new counsel. On January 29, 2015, counsel filed an incomplete brief that is not in

compliance with the Texas Rules of Appellate Procedure, and a motion for an additional

30 days to file the brief.

       Appellant is entitled to effective assistance of counsel. We have a duty to ensure

that appellant’s rights are protected. Accordingly, we DENY counsel’s amended fifth

motion for extension of time and ABATE and REMAND this matter to the trial court with

instructions to remove Victoria Guerra as counsel for appellant and appoint new appellate

counsel in her place. The name, address, telephone number, email address, and state

bar number of newly appointed counsel shall be included in the order of appointment. The

trial court shall cause its order to be included in a supplemental clerk's record to be filed


                                             2
with the Clerk of this Court on or before the expiration of thirty days from the date of this

order.

         Appellant’s brief will be due within thirty days of the date that appellant’s new

counsel is appointed.

         IT IS SO ORDERED.

                                                 PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
13th day of February, 2015.




                                             3